William H. Rehnquist: We'll hear argument first this morning in No. 89-1821, Charles Z. Stevens, III versus the Department of the Treasury. Ms. Steiner.
Alison Steiner: Mr. Chief Justice, and may it please the Court: Petitioner Charles Stevens, a 67-year-old employee of the Internal Revenue Service is before this Court today, asking it to reverse the decision of the court below, dismissing his age discrimination and employment case and to remand this case for a decision on the merits in Federal district court. The respondent agrees that the Age Discrimination and Employment Act entitles petitioner to this relief. Section 15(c) of the ADEA gives Federal employees the right to file civil actions in Federal district court to remedy age discrimination in their employment. The parties agree that the only statutory precondition to this is that the employee must, under section 15(d), give not less than 30 days' notice of his intent to sue before filing suit, and must give that notice within 180 days of the allegedly discriminatory event. It is undisputed the petitioner in this case did both of these things. The court before however held incorrectly that suit had to be filed within 30 days of the notice, and therefore, dismissed the petitioner's suit as being filed too long after his notice. This error was urged in the court of appeals by the Government who is charged with the statute's enforcement and has caused some confusion in courts throughout the country which have made similar though not identical errors.
William H. Rehnquist: Ms. Steiner, did your client or you urge this point in the court of appeals relying on 633(d)?
Alison Steiner: It was not argued in the body of the brief. It was subsumed within the question presented, and the respondent argued it at some length in its brief.
William H. Rehnquist: What was the question presented that subsumed it?
Alison Steiner: The question presented stated that if an aggrieved party fails to file an administrative age discrimination complaint in the time frame of the general administrative provision of the Equal Employment Opportunity Commission... the Commission... does such failure deprive a Federal district court of jurisdiction to hear a civil action filed under the Age Discrimination and Employment Act where a charge has been timely filed there under. He was alleging that he had timely filed his 15(d) charge in that question. He did not, however, argue that in the body of his brief. The court did, however, decide this question and dismissed his suit, although it found that the notice under 15(d) was timely as... in relation to the allegedly discriminatory act. It concluded that the suit was untimely as having been filed 7 months after the notice. It adopted in that respect a specific holding of the district court that the... that the suit had to be filed within 30 days. There's a second question that arises in this case, and it has to do with a separate section of the act, section 15(b), which creates an administrative process to which Federal employees may also turn if they wish. The parties here today agree that this separate administrative process is not a statutory precondition to 15(c) jurisdiction. And a Federal employee's efforts in the administrative arena--
Speaker: xxx?
Alison Steiner: --The court of appeals and the district court both decided that issue and concluded that this petitioner's tardiness in the administrative arena provided a separate ground for the dismissal of his lawsuit. They ruled on both questions.
Byron R. White: The court of appeals did?
Alison Steiner: The court of appeals adopted the district court's ruling when it affirmed the holding that the administrative tardiness mandated dismissal. The court of appeals opinion alludes to both rulings. And--
Byron R. White: Well, I thought its ground was... on which you lost was this mistake you just mentioned.
Alison Steiner: --That is the ground that is cited at the conclusion of the court of appeals' opinion. It also, in the body of its opinion, makes the specific finding that the district court determined that the administrative filing was not timely and affirmed that finding. A... very shortly after this decision, the court of appeals also made circuit precedence that it would invoke... would require exhaustion of remedies in the case of White v. Frank. So there is no question that circuit precedence in the Fifth Circuit is to that effect and that it conflicts directly with circuit precedent in, among other circuits the Sixth, in the Langford case.
Antonin Scalia: There's nobody representing that other point of view here really, is there?
Alison Steiner: No, Your Honor.
Antonin Scalia: The Government agrees with you on this point?
Alison Steiner: Yes.
Antonin Scalia: And it agrees with you on the next point you're going to argue.
Alison Steiner: It agrees--
Antonin Scalia: So we're not going to get a whole lot of help.
Alison Steiner: --I... well, the Government agrees that... that there should be no exhaustion--
Antonin Scalia: Uh-huh.
Alison Steiner: --and that this case was timely filed. It is undisputed, of course, that the petitioner attempted to press his claim in the 15(b) administrative arena but was denied the right to do so because he started that too late. And we do not dispute that. The court below, in affirming the district court, erroneously found a linkage between the petitioner's tardiness and the... and its right to dismiss the suit, and thus construed his time default in the administrative arena as a failure to exhaust the remedies which supported its dismissal of the suit. The issue was raised in the district court, argued at some length by the respondent taking the opposite position that it is taking here today, and decided... and even conceded by respondent in its brief in opposition to certiorari as a plausible interpretation of the court of appeals' decision. It is the subject of a clear conflict among the circuits desperately needing resolution. And I believe it would be necessary to ensure in this case that the court of appeals does not simply reiterate the failure in the administrative arena as grounds for affirming the dismissal since it has already ruled that the untimeliness was, to some degree, linked. The timeliness question, almost to state it, resolves it. The statute, section 15(d), contains two deadlines. First, that within 180 days of the discrimination, the aggrieved employee must give notice that he intends to file suit, and second, that that notice remain on file for not less than 30 days before civil action is instituted. The parties are in complete accord that petitioner did meet both these deadlines. And the court of appeals' error was based on a misreading of the second deadline of 15(d) to mean that the suit was untimely because it was filed more than 30 days later. This question, as I say, this provision of the statute, the two deadlines, have created some confusion in dictum fortunately in other courts of appeals and does warrant correction by this Court in connection with its grant of certiorari on the first question presented. The 15(b) exhaustion of remedies questioned is easy to resolve simply by reference to the statutory language. At the threshold, it should be noted that the petitioner did in fact allow the administrative process in this case to reach a final outcome of rejection of his complaint as being filed too late in the administrative arena. And he awaited that determination before he filed his suit. However, neither the district court nor the court of appeals considered this sufficient to meet the exhaustion requirement each believed should be imposed. Instead, they articulated an exhaustion requirement analogous to that imposed on Federal employees who are seeking relief under title VII for race, sex, religion, national origin, or color-based discrimination. And that exhaustion requirement does, under the precedent of this Court and the express terms of that statute, bar review on the merits of a claim if the administrative process has been invoked in an untimely fashion as it was here. The clear language of section... of the ADEA, however, distinguishes the ADEA of... from title VII with respect to the conditions they impose on seeking Federal relief. As noted, the ADEA requires only that civil action be proceeded by a brief notice period during which the prospective defendant may learn of the claim and remove the cause for it if that is possible within the time frame. In contract, title VII expressly conditions district court jurisdiction on the aggrieved employee's participation in the administrative process and specifically ties the jurisdiction of the Federal court and the right of the employee to file his or her suit to the date on which the administrative process is either concluded or deemed by statute to have been exhausted by the elapsing of a 180-day period. In light of these differences, the analogy to title VII is clearly inappropriate and should be rejected by this Court. The courts below have... will... who have found such an exhaustion requirement have relied heavily on that analogy. An interpretation requiring exhaustion has also been rejected by the Equal Employment Opportunity Commission, which is the agency charged by both statutes with implementing the administrative enforcement procedures under those statutes. Under its customary practice, this Court should defer to this interpretation should it need to look at any other body after reviewing plain language of the statute, because this is clearly a very plausible reading of the statute, consistent with its purpose, and because this is a longstanding interpretation by the agency charged with the enforcement of the statute on the basis of the agency expertise.
Antonin Scalia: How does the agency get to rule on that particular issue? I mean, how does that--
Alison Steiner: By what means has it ruled?
Antonin Scalia: --Why is that issue relevant to the agency's administration of the act?
Alison Steiner: The agency has been directed by the act to establish an administrative procedure for those employees who wish to invoke it. It has also been designated by the act as the body to receive section 15(d) notices and has promulgated certain regulations, including a regulation permitting you to give the notice to the agency of employment as the agent of the EEOC.
Antonin Scalia: Right, but the issue here has nothing to do with when the agency receives it or when the agency won't receive it. The issue here has to do with when a court will be precluded from entertaining an action. Isn't that the only thing we're talking about?
Alison Steiner: Yes. Yes, that is correct.
Antonin Scalia: And that doesn't really have anything to do... I mean, assuming we give deference to the EEOC, it doesn't seem to me that we would give deference to the EEOC on a point that really concerns the courts and not the EEOC.
Alison Steiner: The EEOC has interpreted it in... to create the end point of its... to create a process which... wherein if they accept a complaint for processing, they then make specific provision in their regulations that at any time after that complaint is accepted, or even if it is rejected, to go to court.
Antonin Scalia: Well, it seems to me they can decide when they'll process, but we can decide when we accept suits.
Alison Steiner: Certainly.
Antonin Scalia: It seems to me that's out of their bailiwick.
Alison Steiner: Certainly the... this Court is the arbiter of what the law says. The EEOC has spoken on the subject. Whether or not it's within the ambit is for this Court to decide.
Antonin Scalia: Well, you know, I mean, that's... it's all within our ambit of course.
Alison Steiner: Certainly.
Antonin Scalia: But many things are initially at least within the ambit of the EEOC. This thing doesn't seem to me initially within their ambit.
Alison Steiner: Well--
Antonin Scalia: It's initially within the ambit of the court.
Alison Steiner: --Certainly. If there are no more questions at this time, we would reserve the balance of our time.
William H. Rehnquist: Very well, Ms. Steiner. Ms. Wax, we'll hear now from you.
Amy L. Wax: Mr. Chief Justice, and may it please the Court: The Government has no serious disagreement with petitioner's position on the merits in this case. With all due respect to this Court, however, we remain puzzled as to why we are here at all. The Court has repeatedly stated that it will not pass on issues neither presented nor decided in the courts below. The Government adheres to its position which was stated in our opposition to certiorari and in our brief that petitioner never asked the courts below to rule on the issue he now wishes this Court to consider: whether he is entitled to direct judicial consideration of his age discrimination claim without prior administrative review.
William H. Rehnquist: Ms. Wax, the court of appeals did in fact consider and rule on that point though, did it not?
Amy L. Wax: Your Honor, we don't think it did. The court of appeals spontaneously addressed the requirements for suit under section 15(d) of the Age Discrimination Act. It is our view that the petitioner did not ask them to do so, but they did. And they decided that the district court had erred in saying that suit had to be filed within 180 days of a discriminatory event. They corrected that mistake, but then they went on to say that petitioner's lawsuit was... his filing of a lawsuit was not effective. They ruled that both the administrative route to relief and the direct judicial route to relief under section 15(d) was blocked. They never considered... they never needed to consider or address the issue... or at least one of the main issues... the issue on which there's a circuit split, whether there is an exhaustion or election of remedies requirement under the Age Act. Because both paths were blocked, they never had occasion to consider what would happen if one path was open.
William H. Rehnquist: How about the first question presented in the petition, the construction of 1633(a)(d)?
Amy L. Wax: Your Honor, our theory of the case is that it doesn't really matter what the court says if in fact their comments or their statements are not encompassed by the question as framed by the petitioner. Our understanding of the question framed by the petitioner is a quite narrow one. Was the agency's ruling that the administrative complaint was untimely, was that ruling in error? That is, as we understand it, the issue presented by petitioner to the court. And that's confirmed by what petitioner argued to the court of appeals.
William H. Rehnquist: But it... it seems to me in other cases... now maybe I'm wrong... we have treated as available for our consideration issues that were decided by a court of appeals, even though they may not have been proper... even though the court of appeals could properly have said to the appellant or the appellee, you have not properly preserved this. If the court of appeals go ahead... goes and decides it, I think we've said then we can decide it.
Amy L. Wax: Your Honor, that may be the case. And we... we agree that there certainly is a way of looking at this case. There is possibly a way of looking at this case such that at least question 1 is implicated in petitioner's submission. We... the analogy we would draw is this. Let me... let me give you a comparison. It's as if petitioner came into a lower court and said, we want damages, we deserve damages. And respondent said, you don't deserve damages, and you don't deserve equitable relief either, because you don't have clean hands. The court agreed, you don't deserve equitable relief. They both happened to be wrong about equitable relief, but petitioner didn't ask them for that. Petitioner argued to the court of appeals, reverse the district court on your ruling that my administrative filing was untimely.
John Paul Stevens: Let me just interrupt and stick with your hypothetical for a second. Supposing they just asked for damages, but... and didn't have a prayer for equitable relief. Then the Government comes in and says, you're not entitled to either. And the court says, you're not entitled to either. And then they appeal. And... can they not then argue that there's enough in the complaint so the matter of remedy can be addressed later? I don't think that they forfeit potential remedy, because they didn't put it in the complaint.
Amy L. Wax: Your Honor--
John Paul Stevens: I... it seems to me your example proves the opposite of what you're contending.
Amy L. Wax: --Well, as we understand... I mean, if in fact that's the case, it... it allows a respondent or a court to load into a lawsuit all sorts of issues that might be quite extraneous.
Byron R. White: Well, the court of appeals and the Government in your example that loaded an issue in-- --And that's what happened in this case. Didn't your brief in the court of appeals argue the exhaustion point? They quoted... and maybe this is wrong... but in their reply brief, they quote what purports to be the Government's brief, arguing exhaustion apparently thinking the court of appeals had to decide that in order to affirm the judgment of the district court. And if they didn't decide it, how could they possibly affirm the judgment?
Amy L. Wax: Well, Your Honor, it's true that we did make a statement about exhaustion in our court of appeals brief. That's correct. There were two lines in a court of appeals brief that addressed exhaustion.
John Paul Stevens: And if they didn't rely on that ground, why did they affirm?
Amy L. Wax: Your Honor, we... we submit that it may be that the reading... what 15(d) requires was decided by the court of appeals, but in no way was exhaustion decided by the court of appeals. It simply never got to the point where it needed to decide that. It decided that both paths were blocked. You could... he could not get administrative relief because he did not file timely--
John Paul Stevens: Well, what difference would it make... if you don't require exhaustion, what difference would it make if you couldn't get administrative relief?
Amy L. Wax: --Well--
John Paul Stevens: It seems to me that's integrally related to the exhaustion argument.
Amy L. Wax: --It's related, but the exhaustion question is farther down the line. The courts decide questions all the time which, if they had decided them differently, would require them to go on and decide a further question.
John Paul Stevens: Well, they review judgments. And the judgment of the district court was the complaint had to be dismissed. And they affirmed that judgment. And I don't understand under your presentation why they affirmed the judgment if they didn't decide some legal basis for doing so. Well, they could have affirmed but just on the narrow ground that their suit was ineffective, because it wasn't filed in time.
Amy L. Wax: Exactly. That's the ground on which we understand they affirmed it. The court of appeals' opinion--
Byron R. White: Well, then... and certainly that issue is open here, isn't it?
Amy L. Wax: --Well, if this Court--
Byron R. White: Well, they... the court of appeals decided it.
Amy L. Wax: --They appeared to decide--
Byron R. White: And they... and the petitioner complains about that here. As a matter of fact, you conceded in your... I thought you conceded in your petition for certiorari that the court was dead wrong on that point.
Amy L. Wax: --Well, we went on--
Byron R. White: I mean in your response.
Amy L. Wax: --We went on to address the issue, Your Honor, because we felt that this Court wanted us to do so. But we stand by our argument that at least... we are firm in our view that the exhaustion and election issue was neither argued nor decided, because the court of appeals did not have to decide it. The court of appeals decided that the administrative filing was untimely and the civil action filing was untimely.
Byron R. White: Well, what if... what if we agree with you on that? It still leaves the question of whether the court of appeals was right on the time question. And you could... I think you concede that it was not.
Amy L. Wax: We... we certainly concede that it's not, Your Honor.
Byron R. White: I mean at the time of filing this suit.
Amy L. Wax: Well, the petitioner asked this Court to review this case, because there was a circuit split on the exhaustion and election issue.
Byron R. White: Well, just stick to my question.
Amy L. Wax: Yes.
Byron R. White: What about the issue of the time? That's here. It's got to be decided, and you concede this court of appeals was wrong.
Amy L. Wax: That's correct, Your Honor.
Byron R. White: All right, if it was wrong, and say we agree with you on the exhaustion thing, that it isn't here. But the other one is. And what should we do then? We reverse the court of appeals. Do we?
Amy L. Wax: That would certainly be an appropriate course of action. Respectfully, Your Honor, at the time that we opposed certiorari, we viewed the first question as not one that would warrant a plenary consideration since it was such an obvious error. That's the only reason that we... we also believed that that question wasn't properly presented.
Byron R. White: Well, I know. But we... but the question is here. We... there is... the issue is here now and it's being argued. And you agree that the court of appeals was dead wrong.
Amy L. Wax: We do, Your Honor.
William H. Rehnquist: You're entitled to argue certainly or make the point that perhaps the writ should be dismissed as improvidently granted, but I wouldn't spend a great deal of time on it I think after the Court has granted certiorari.
Amy L. Wax: Yes, Your Honor. Turning to the merits of the exhaustion and election of remedies issue--
Antonin Scalia: Well, you're going to tell us the same thing that the other side told us, right?
Amy L. Wax: --Yes.
Antonin Scalia: That's very nice. We have the Government who has a... who has an interest in coming out that way. The EEOC would like the ADEA to be interpreted as strictly as possible, and we have a claimant who would like it to be interpreted as strictly as possible. And who's representing the other point of this issue? And there is a circuit split. There are private employers who are going to be hit with suits under the ADEA. And that side of... that side of the case is never going to be heard here.
Amy L. Wax: Your Honor, we couldn't agree more. And--
Antonin Scalia: Well, that isn't right. You represent the employer here, don't you?
Amy L. Wax: --We represent the Department of the Treasury.
Antonin Scalia: Which is the employer.
Amy L. Wax: Which is the employer.
Antonin Scalia: We you do... we do have an employer before us.
Amy L. Wax: Yes, Your Honor.
Antonin Scalia: I thought you represented the United States, which includes not just the Treasury but also the Equal Employment Opportunity Commission whose interest in this matter is quite different from that of Treasury.
Amy L. Wax: Correct, Your Honor. We agree with the EEOC's interpretation of the statutes. And we happen to be here defending their regulations. But our client is the Department of Treasury. At this point there... they have agreed that on the law... on their interpretation of the law, that might not have been the case. I mean, in another... one could imagine a situation where that might not have been the case.
Antonin Scalia: And you didn't agree in the lower court either on the exhaustion issue, did you?
Amy L. Wax: We took a different position, Your Honor.
Antonin Scalia: That's right.
Amy L. Wax: But we have reconsidered our position. But the fact that there's no... there no one up here arguing the other side, and the very fact that we're here arguing an obvious question of law, an obvious error, is testimony to the defects in the presentation below. Not to belabor this point, Chief Justice Rehnquist, but we believe that if petitioner had squarely argued the issue to the court of appeals and corrected our misstatement of the law... what we concede to be a misstatement at 15(d)... this problem would never have come up on 15(d), and the lower court would have had a chance to decide the exhaustion election issue, which they never even addressed.
John Paul Stevens: May I ask why, if it's such plain error, why the Solicitor General didn't suggest that we grant, vacate, and remand for... to correct the obvious error? Why did you suggest we deny certiorari?
Amy L. Wax: We did, Your Honor. In our opposition to cert. in this case, we suggested in the alternative that this case be remanded to the court of appeals to consider the exhaustion and election of remedies issue because the court had never had the opportunity to consider it. And it is a vexed issue, and one on which the courts have disagreed. And there's been a great deal of confusion. We agree with that.
William H. Rehnquist: Well, of course, the Solicitor General isn't bound to recommend a grant, vacate, and remand every time a lower court makes an error in favor of the Government. I mean, there are numerous erroneous decisions that this Court can't review and that we're quite content to deny certiorari on--
Amy L. Wax: We... we... our first line recommendation in our position was to deny. But given some ambiguity perhaps in what was presented below, we said in the alternative, grant, vacate, and remand. We also think that affirming would be a legitimate course of action because we think that the 30-day... the administrative timeliness issue was really the only one that was central to the case. There are a number of possible courses of action. With--
John Paul Stevens: --How can you say affirming would be proper if it's plain that the court of appeals committed error?
Amy L. Wax: --Well--
John Paul Stevens: But you concede. And this is a litigant who will not have his day in court, because the district court committed an obvious error, and the court of appeals committed an obvious error. And you say we should affirm?
Amy L. Wax: --Well, respectfully, Your Honor, that rests on our view of this case as presenting the issue only of the timeliness of the administrative filing. The... the issue of whether the Court could directly consider the claim was one that we view as being injected by the court and the respondent. Now, it's clear that the Court doesn't agree.
John Paul Stevens: Well, why wasn't it injected by your reply brief in the court of appeals? Why wasn't that injecting the issue? I don't understand that.
Amy L. Wax: Your Honor--
Antonin Scalia: They do quote correctly from your brief in the court--
Amy L. Wax: --They do, Your Honor.
John Paul Stevens: --Okay, I see--
Amy L. Wax: Only on our theory that a respondent cannot really enlarge the issue that's argued by a plaintiff. The plaintiff frames the issue for the court. That's the way we view the analysis. And that's our analysis. Just a few comments on the merits. We do see this as a Chevron case, one in which the agency... the EEOC... has been charged with deciding what administrative process is necessary to resolve a discrimination claim and when that administrative process is done. Given that the statute is completely silent on the administrative prerequisites to filing of a civil action, which all age litigants are entitled to do, save the requirement that there be notice to the Equal Employment Opportunity Commission, we believe that the EEOC's regulations are reasonable and should be given deference under the act.
William H. Rehnquist: --Now... you're now addressing the first question or the... or the second question on the merit?
Amy L. Wax: We are addressing the second question, the exhaustion and election question. But we'd be happy to address the first. We've already conceded that--
William H. Rehnquist: Yes.
Amy L. Wax: --the court is in error on the first.
William H. Rehnquist: But in your... your first position on the second question, if I'm right is that we should not reach it?
Amy L. Wax: Correct, Your Honor.
William H. Rehnquist: And now... but now you're saying if we do reach it, this is the correct result to reach?
Amy L. Wax: Correct, Your Honor. We understood the Court as wanting us to reach the question in granting certiorari on both questions.
Antonin Scalia: Well, there are really three questions here, right?
Amy L. Wax: Yes, correct.
Antonin Scalia: On all of which you are arguing the other side's point of view of the case on the merits. Right?
Amy L. Wax: Probably right. We have in fact had two positions on exhaustion and election. Our position is that there's no exhaustion requirement whatsoever. But that even if there is one, petitioner did everything that should be required under this act, because he waited for a final agency decision. It was a decision on timeliness, but it was a final agency decision. Just on that particular--
Antonin Scalia: You could have divided up the argument with the other side. You could have argued one point and they could have argued two. [Laughter]
Amy L. Wax: --Yes, Your Honor. Just to make one point on this. If the Court does reach the exhaustion issue, it is not necessary for this Court to decide whether it is sufficient for an Age Act plaintiff... is sufficient for him to file a claim with the agency and then go to court anytime he wants, thereby prematurely terminating his agency process. This particular plaintiff, petitioner Mr. Stevens, did not do that. He got a final agency decision. It is our position that this final agency decision was enough under the act. The act does not require any plaintiff at all to go to the agency before they go to court. As far as Congress was concerned, all Age Act plaintiffs could go directly to court. Therefore, it makes no sense to require an individual to get a ruling on the merits from the agency before going to court. It would only make sense minimally to require someone to get a final decision, which this person did. Now, it is also our position that that is also unreasonable for reasons stated in our brief, mainly because the Act does not allow plaintiffs to bail out of the administrative process after 180 days, like the... like title VII does. So it does not make sense to even require petitioner to do what he did here. However, we agree with petitioner that this individual was entitled to have his age discrimination suit decided on the merits by the district court. If there are not further questions.
William H. Rehnquist: Thank you, Ms. Wax. Ms. Steiner, do you have rebuttal? You have 15 minutes remaining.
Alison Steiner: Your Honor, unless there are further questions from the Court--
William H. Rehnquist: Thank you, Ms. Steiner.
William H. Rehnquist: The case is submitted.